                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


RAUL CANTU, JR.,

                           Plaintiff,

             v.                                        Case No. 19-CV-1003

VENTURA FOODS, LLC,

                           Defendant.


                              PROTECTIVE ORDER


      Before the court is the parties’ Agreed Civil L.R. 7(h) Expedited Non-Dispositive

Motion for Entry of Protective Order. (ECF No. 17.)

      Based on the parties’ Agreed Motion for Entry of Protective Order and the factual

representations set forth therein, the Court finds that the exchange of sensitive

information between or among the parties and/or third parties other than in accordance

with this Order may cause unnecessary damage and injury to the parties or to others. The

Court further finds that the terms of this Order are fair and just and that good cause has

been shown for entry of a protective order governing the confidentiality of documents

produced in discovery, answers to interrogatories, answers to requests for admission, and

deposition testimony.
       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and Civil

L. R. 26(e):

       (A)     DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

INFORMATION. Designation of information under this Order must be made by placing

or affixing on the document or material, in a manner that will not interfere with its

legibility, the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

               (1)    One who produces information, documents, or other material may

       designate them as “CONFIDENTIAL” when the person in good faith believes they

       contain trade secrets or nonpublic confidential technical, commercial, financial,

       personal, or business information.

               (2)    One who produces information, documents, or other material may

       designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith

       believes that they contain particularly sensitive trade secrets or other nonpublic

       confidential technical, commercial, financial, personal, or business information

       that requires protection beyond that afforded by a “CONFIDENTIAL”

       designation.

               (3)    Except for information, documents, or other materials produced for

       inspection at the party’s facilities, the designation of confidential information as

       “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” must be made prior to, or

       contemporaneously with, their production or disclosure. In the event that



                                            2
information, documents or other materials are produced for inspection at the

party’s facilities, such information, documents, or other materials may be

produced for inspection before being marked confidential. Once specific

information, documents, or other materials have been designated for copying, any

information, documents, or other materials containing confidential information

will then be marked confidential after copying but before delivery to the party

who inspected and designated them. There will be no waiver of confidentiality by

the inspection of confidential information, documents, or other materials before

they are copied and marked confidential pursuant to this procedure.

       (4)    Portions of depositions of a party’s present and former officers,

directors, employees, agents, experts, and representatives will be deemed

confidential only if designated as such when the deposition is taken or within 30

days of receipt of the deposition transcript.

       (5)    If a party inadvertently produces information, documents, or other

material containing “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

information without marking or labeling it as such, the information, documents,

or other material shall not lose its protected status through such production and

the parties shall take all steps reasonably required to assure its continued

confidentiality if the producing party provides written notice to the receiving

party within 10 days of the discovery of the inadvertent production, identifying



                                      3
       the information, document or other material in question and of the corrected

       confidential designation.

       (B)    DISCLOSURE          AND   USE       OF   CONFIDENTIAL      INFORMATION.

Information, documents, or other material designated as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” under this Order must not be used or disclosed by the

parties, counsel for the parties, or any persons identified in subparagraphs (B)(1) and (2)

below for any purposes whatsoever other than preparing for and conducting the

litigation in which the information, documents, or other material were disclosed

(including appeals).

              (1)      CONFIDENTIAL INFORMATION. The parties and counsel for the

       parties must not disclose or permit the disclosure of any information, documents

       or other material designated as “CONFIDENTIAL” by any other party or third

       party under this Order, except that disclosures may be made in the following

       circumstances:

                            (a)     Disclosure may be made to employees of counsel for

              the parties or, when the party is a government entity, employees of the

              government, who have direct functional responsibility for the preparation

              and trial of the lawsuit. Any such employee to whom counsel for the parties

              makes a disclosure must be advised of, and become subject to, the




                                              4
provisions of this Order requiring that the information, documents, or other

material be held in confidence.

              (b)    Disclosure may be made only to employees of a party

required in good faith to provide assistance in the conduct of the litigation

in which the information was disclosed who are identified as such in

writing to counsel for the other parties in advance of the disclosure of the

confidential information, documents or other material.

              (c)    Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the limited

purpose of making copies of documents or other material. Before disclosure

to any such court reporter or person engaged in making copies, such

reporter or person must agree to be bound by the terms of this Order.

              (d)    Disclosure may be made to consultants, investigators,

or experts (collectively “experts”) employed by the parties or counsel for

the parties to assist in the preparation and trial of the lawsuit. Before

disclosure to any expert, the expert must be informed of and agree to be

subject to the provisions of this Order requiring that the information,

documents, or other material be held in confidence.




                              5
                           (e)    Disclosure may be made to deposition and trial

             witnesses in connection with their testimony in the lawsuit and to the Court

             and the Court’s staff.

                           (f)    Disclosure may be made to persons already in lawful

             and legitimate possession of such “CONFIDENTIAL” information.

      (2)    ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel for

the parties must not disclose or permit the disclosure of any information, documents, or

other material designated as “ATTORNEYS’ EYES ONLY” by any other party or third

party under this Order to any other person or entity, except that disclosures may be made

in the following circumstances:

                           (a)    Disclosure may be made to counsel and employees of

             counsel for the parties who have direct functional responsibility for the

             preparation and trial of the lawsuit. Any such employee to whom counsel

             for the parties makes a disclosure must be advised of, and become subject

             to, the provisions of this Order requiring that the information, documents,

             or other material be held in confidence.

                           (b)    Disclosure may be made to court reporters engaged for

             depositions and those persons, if any, specifically engaged for the limited

             purpose of making copies of documents or other material. Before disclosure




                                           6
               to any such court reporter or person engaged in making copies, such

               reporter or person must agree to be bound by the terms of this Order.

                              (c)   Disclosure may be made to consultants, investigators,

               or experts (collectively “experts”) employed by the parties or counsel for

               the parties to assist in the preparation and trial of the lawsuit. Before

               disclosure to any expert, the expert must be informed of and agree to be

               subject to the provisions of this Order requiring that the information,

               documents, or other material be held in confidence.

                              (d)   Disclosure may be made to deposition and trial

               witnesses in connection with their testimony in the lawsuit and to the Court

               and the Court’s staff.

                              (e)   Disclosure may be made to persons already in lawful

               and legitimate possession of such “ATTORNEYS’ EYES ONLY”

               information.

      (C)      MAINTENANCE OF CONFIDENTIALITY. Except as provided in

subparagraph (B), counsel for the parties must keep all information, documents, or other

material designated as confidential that are received under this Order secure within their

exclusive possession and must place such information, documents, or other material in a

secure area.




                                             7
               (1)    All copies, duplicates, extracts, summaries, or descriptions

      (hereinafter referred to collectively as “copies”) of information, documents, or

      other material designated as confidential under this Order, or any portion thereof,

      must     be    immediately   affixed   with   the   words   “CONFIDENTIAL”        or

      “ATTORNEYS’ EYES ONLY” if not already containing that designation.

               (2)    To the extent that any answers to interrogatories, transcripts of

      depositions, responses to requests for admissions, or any other papers filed or to

      be filed with the Court reveal or tend to reveal information claimed to be

      confidential, these papers or any portion thereof must be filed under seal by the

      filing party with the Clerk of Court utilizing the procedures set forth in General L.

      R. 79(d). If a Court filing contains information, documents, or other materials that

      were designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by a third

      party, the party making the filing shall provide notice of the filing to the third

      party.

      (D)      CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may

challenge the designation of confidentiality by motion. The movant must accompany

such a motion with the statement required by Civil L. R. 37. The designating party bears

the burden of proving that the information, documents, or other material at issue are

properly designated as confidential. The Court may award the party prevailing on any

such motion actual attorney fees and costs attributable to the motion.



                                             8
       (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a party

may request that all information, documents, or other material not filed with the Court

or received into evidence and designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” under this Order must be returned to the originating party or, if the parties so

stipulate, destroyed, unless otherwise provided by law. Notwithstanding the

requirements of this paragraph, a party may retain a complete set of all documents filed

with the Court, subject to all other restrictions of this Order.

       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 8th day of January, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                              9
